DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
In [0095], line 6, “pump barrel2845 is” should read “pump barrel 2845”
In [0096], line 10, “locking tab 3060and pump” should read “locking tab 3060 and pump”  
Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “sensor” of claim 29 and the “electrical circuit” of claims 32 and 40 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 22-23, 26-27, 34-35, and 37-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites the limitation "the pump" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, Examiner is interpreting “the pump” to indicate the “fluid delivery device” which was recited in claim 21, line 1.
Claim 23 is similarly rejected by virtue of its dependency on claim 22.
Claim 26 recites the limitation "the pump" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, Examiner is interpreting “the pump” to indicate the “fluid delivery device” which was recited in claim 21, line 1.
Claim 27 is similarly rejected by virtue of its dependency on claim 26.
Claim 34 recites the limitation "the pump" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, Examiner is interpreting “the pump” to indicate the “fluid delivery device” which was recited in claim 33, line 1.
Claim 35 is similarly rejected by virtue of its dependency on claim 34.
Claim 37 recites the limitation "the pump" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, Examiner is interpreting “the pump” to indicate the “fluid delivery device” which was recited in claim 33, line 1.
Claim 38 is similarly rejected by virtue of its dependency on claim 37.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21-27, 30-31, and 33-38 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Moberg (US 6,248,093).
Regarding claim 21, Moberg discloses a method of providing flow of a fluid (“medication” of Col. 1, lines 8-12) from a fluid delivery device (“housing 401” of Fig. 4) to a porous medium (“patient” of Col. 1, lines 13-21), the method comprising: coupling a hub (“connector 431” of Fig. 4) to the fluid delivery device (401, see Fig. 4 illustrating the hub coupled to the fluid delivery device), the hub (431) permanently affixed to a tube set (“infusion set tubing”, see Col. 5, lines 19-22 indicating how, “The reservoir 406 is secured into the housing 401 with a connector 431 which also serves as the interface between the reservoir 406 and the infusion set tubing”); controlling a configuration of the fluid delivery (401) device via the hub (431, see Fig. 4 and 6 illustrating how the delivery device can transition between an operate position in which the hub is coupled to the infusion device as illustrated in Fig. 4 
Regarding claim 22, Moberg discloses the method of claim 21 and further discloses wherein controlling the configuration of the fluid delivery device (401) includes allowing the pump (401) to move from a first configuration (see Fig. 6 illustrating the fluid delivery device in the first configuration in a position to receive “reservoir 406”) to a second configuration (see Fig. 4 illustrating the fluid delivery device in a second configuration after having received “reservoir 406”).
Regarding claim 23, Moberg discloses the method of claim 22 and further discloses wherein the first configuration (see Fig. 6) of the fluid delivery device (401) is a load position (see Fig. 6 illustrating the fluid delivery device in a position to receive “reservoir 406” and therefore corresponding to a load position) and the second configuration (see Fig. 4) is an operate position (see Fig. 4 illustrating the “reservoir 406” received by “cavity 601” and the infusion device in a position to operate).
Regarding claim 24, Moberg discloses the method of claim 21 and further discloses wherein controlling the configuration of the fluid delivery device (401) includes moving a flange (“threads 433” of Fig. 7B) on the hub (431, see Fig. 7B and see Col. 11, lines 7-11 indicating how, “the threaded coupler may be engaged with the threaded cavity of the reservoir piston by twisting or rotating the reservoir as it is being manually placed into the housing” indicating how the reservoir and, therefore, the hub along with its flange may be rotated during insertion of the reservoir to transition to an operate position).
Regarding claim 25, Moberg discloses the method of claim 24 and further discloses wherein moving the flange (433) on the hub (431) includes rotating the hub about a central axis (see Fig. 7B and 
Regarding claim 26, Moberg discloses the method of claim 24 and further discloses wherein controlling the configuration of the fluid delivery device (401) includes allowing the pump (401) to move from a first configuration (see Fig. 6 illustrating the fluid delivery device in the first configuration in a position to receive “reservoir 406”) to a second configuration (see Fig. 4 illustrating the fluid delivery device in a second configuration after having received “reservoir 406”); and wherein movement of the flange (433) on the hub (431, see Col. 11, lines 7-11 indicating how, “the threaded coupler may be engaged with the threaded cavity of the reservoir piston by twisting or rotating the reservoir as it is being manually placed into the housing” indicating how the reservoir and, therefore, the hub along with its flange may be rotated during insertion of the reservoir to transition to an operate position) dislodges a locking tab (“male portion 426” of Fig. 4) of the pump (401, see Col. 9, lines 3-12 indicating how, “the illustrated embodiment provides for advancement of the plunger slide 405 upon the insertion of a reservoir into the pump housing. The plunger slide 405 advances until it comes into contact with the reservoir piston 407 and the threads of the coupler male portion 426 of the coupler engage the threads in the female portion 424 in the reservoir piston 407” and note how rotation of the flange on the hub during insertion of the reservoir dislodge the locking tab by initiating advancement of “plunger slide 405”) to transition the fluid delivery device (401) from the first configuration (see Fig. 6 illustrating the first configuration) to the second configuration (see Fig. 4 illustrating the second configuration).
Regarding claim 27, Moberg discloses the method of claim 26 and further discloses wherein the first configuration (see Fig. 6) a load position (see Fig. 6 illustrating the fluid delivery device in a position to receive “reservoir 406” and therefore corresponding to a load position) and the second configuration 
Regarding claim 30, Moberg discloses the method of claim 21 and further discloses wherein the fluid delivery device (401) is an infusion pump (see Col. 1, lines 8-13 indicating how, “This invention relates generally to improvements in infusion pumps such as those used for controlled delivery of medication to a patient”).
Regarding claim 31, Moberg discloses the method of claim 21 and further discloses wherein coupling the hub (431) to the fluid delivery device (401) includes rotating the hub (431) with respect to the fluid delivery device (401, see Fig. 7B and see Col. 11, lines 7-11 indicating how, “the threaded coupler may be engaged with the threaded cavity of the reservoir piston by twisting or rotating the reservoir as it is being manually placed into the housing” indicating how the reservoir and, therefore, the hub along with its flange may be rotated during insertion of the reservoir to couple the hub to the delivery device).
Regarding claim 33, Moberg discloses a method of providing flow of a fluid (“medication” of Col. 1, lines 8-12) from a fluid delivery device (“housing 401” of Fig. 4) to a porous medium (“patient” of Col. 1, lines 13-21), the method comprising: coupling a hub (“connector 431” of Fig. 4) to a replaceable reservoir (“reservoir 406” of Fig. 4, see Col. 11, lines 25-30 indicating how the reservoir is replaceable) of the fluid delivery device (401); coupling the hub (431) to the fluid delivery device (401) to retain the replaceable reservoir (406) in the fluid delivery device (401, compare Fig. 4 and Fig. 6 illustrating how the hub is coupled to the fluid delivery device in order to retain the replaceable reservoir in “cavity 601” of the fluid delivery device), the hub (431) permanently affixed to a tube set (“infusion set tubing”, see Col. 5, lines 19-22 indicating how, “The reservoir 406 is secured into the housing 401 with a connector 431 which also serves as the interface between the reservoir 406 and the infusion set tubing”); controlling a configuration of the fluid delivery device (401) via the hub (431, see Fig. 4 and 6 illustrating 
Regarding claim 34, Moberg discloses the method of claim 33 and further discloses wherein controlling the configuration of the fluid delivery device (401) includes allowing the pump (401) to move from a first configuration (see Fig. 6 illustrating the fluid delivery device in the first configuration in a position to receive “reservoir 406”) to a second configuration (see Fig. 4 illustrating the fluid delivery device in a second configuration after having received “reservoir 406”).
Regarding claim 35, Moberg discloses the method of claim 34 and further discloses wherein the first configuration (see Fig. 6) of the fluid delivery device (401) is a load position (see Fig. 6 illustrating the fluid delivery device in a position to receive “reservoir 406” and therefore corresponding to a load position) and the second configuration (see Fig. 4) is an operate position (see Fig. 4 illustrating the “reservoir 406” received by “cavity 601” and the infusion device in a position to operate).
Regarding claim 36, 
Regarding claim 37, Moberg discloses the method of claim 36 and further discloses wherein controlling the configuration of the fluid delivery device (401) includes allowing the pump (401) to move from a first configuration (see Fig. 6 illustrating the fluid delivery device in the first configuration in a position to receive “reservoir 406”) to a second configuration (see Fig. 4 illustrating the fluid delivery device in a second configuration after having received “reservoir 406”); wherein moving the flange (433) on the hub (431) includes rotating the hub about a central axis (see Fig. 7B and see Col. 11, lines 7-11 indicating how, “the threaded coupler may be engaged with the threaded cavity of the reservoir piston by twisting or rotating the reservoir as it is being manually placed into the housing” indicating how the reservoir and, therefore, the hub along with its flange may be rotated during insertion of the reservoir to transition to an operate position); and wherein movement of the flange (433) on the hub (431, see Col. 11, lines 7-11 indicating how, “the threaded coupler may be engaged with the threaded cavity of the reservoir piston by twisting or rotating the reservoir as it is being manually placed into the housing” indicating how the reservoir and, therefore, the hub along with its flange may be rotated during insertion of the reservoir to transition to an operate position) dislodges a locking tab (“male portion 426” of Fig. 4) of the pump (401, see Col. 9, lines 3-12 indicating how, “the illustrated embodiment provides for advancement of the plunger slide 405 upon the insertion of a reservoir into the pump housing. The plunger slide 405 advances until it comes into contact with the reservoir piston 407 and the threads of the coupler male portion 426 of the coupler engage the threads in the female portion 424 in the reservoir piston 407” and note how rotation of the flange on the hub during insertion of the reservoir dislodge the locking tab by initiating advancement of “plunger slide 405”) to transition the fluid delivery device (401) from the first configuration (see Fig. 6 illustrating the first configuration) to the second configuration (see Fig. 4 illustrating the second configuration).
Regarding claim 38, Moberg discloses the method of claim 37 and further discloses wherein the first configuration (see Fig. 6) a load position (see Fig. 6 illustrating the fluid delivery device in a position .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 28-29 and 39-40 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Moberg (US 6,248,093) in view of Spohn et al. (US 6,336,913).
Regarding claims 28-29, Moberg discloses the method of claim 21. Moberg does not, however, teach wherein controlling the configuration of the fluid delivery device includes generating one of a magnetic field or an optical signal or wherein controlling the configuration of the fluid delivery device further includes sensing the one of the magnetic field or the optical signal by a sensor of the fluid delivery device. 
In the same field of endeavor, Spohn et al. teaches a method of providing flow of a fluid from a delivery device (“injector head 10” of Fig. 1) to a porous medium (see Col. 1, lines 15-18), the method comprising: coupling a hub (“adapter face plate 120” of Fig. 3-4) to the fluid delivery device (10, see Fig. 4 illustrating the hub coupled to the fluid delivery device); controlling a configuration of the fluid delivery device (10) via the hub (120, see Col. 5, lines 24-31 indicating how if the hub is not attached properly, the fluid delivery device will not operate). Spohn et al. further teaches wherein controlling the configuration of the fluid delivery device (10) includes generating a magnetic field (see Col. 5, lines 21-31 indicating how “magnetic points 344 and 346” on the hub generate a magnetic signal) and sensing the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hub of Moberg such that the hub generates a magnetic field as taught by Spohn et al. and to have modified the fluid delivery device of Moberg such that the fluid delivery device comprises the sensor taught by Spohn et al. Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Moberg such that controlling the configuration of the fluid delivery device includes generating one of a magnetic field and sensing the magnetic field by the sensor of the fluid delivery device as further taught by Spohn et al. Such a modification would be advantageous because the sensor taught by Spohn et al. is beneficial in ensuring proper coupling of structures to a fluid delivery device (see Col. 2, lines 35-40 of Spohn et al.).
Regarding claims 39-40, Moberg discloses the method of claim 33. Moberg does not, however, teach wherein controlling the configuration of the fluid delivery device includes generating one of a magnetic field or an optical signal or wherein controlling the configuration of the fluid delivery device further includes sensing the one of the magnetic field or the optical signal by a sensor of the fluid delivery device.
In the same field of endeavor, Spohn et al. teaches a method of providing flow of a fluid from a delivery device (“injector head 10” of Fig. 1) to a porous medium (see Col. 1, lines 15-18), the method comprising: coupling a hub (“adapter face plate 120” of Fig. 3-4) to the fluid delivery device (10, see Fig. 4 illustrating the hub coupled to the fluid delivery device); controlling a configuration of the fluid delivery device (10) via the hub (120, see Col. 5, lines 24-31 indicating how if the hub is not attached properly, the fluid delivery device will not operate). Spohn et al. further teaches wherein controlling the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hub of Moberg such that the hub generates a magnetic field as taught by Spohn et al. and to have modified the fluid delivery device of Moberg such that the fluid delivery device comprises the sensor taught by Spohn et al. Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Moberg such that controlling the configuration of the fluid delivery device includes generating one of a magnetic field and sensing the magnetic field by the sensor of the fluid delivery device as further taught by Spohn et al. Such a modification would be advantageous because the sensor taught by Spohn et al. is beneficial in ensuring proper coupling of structures to a fluid delivery device (see Col. 2, lines 35-40 of Spohn et al.).
Claim 32 is rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Moberg (US 6,248,093) in view of Genga et al. (US 5,810,001).
Regarding claim 32, Moberg discloses the method according to claim 21. Moberg does not, however, disclose wherein controlling the configuration of the fluid delivery device includes completing an electrical circuit in the fluid delivery device when coupling the hub of the fluid delivery device.
Genga et al. teaches a method of providing flow of a fluid (“inhalable anesthetics” of Col. 1, lines 16-20) from a fluid delivery device (“vaporizer 104” and “transfer device 120” of Fig. 4), the method comprising: coupling a hub (“connector member 16” of Fig. 1, specifically “pin 16D” of Fig. 9) to the fluid delivery device (104/120, see Col. 8, lines 46-49), the hub permanently affixed to a tube set (“transfer 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified both the hub and the fluid delivery device of Moberg such that each comprise the electrical contacts adapted to be engaged with one another as taught by Genga et al. and to further modify the method of Moberg such that controlling the configuration of the fluid delivery device includes completing an electrical circuit in the fluid delivery device when coupling the hub of the fluid delivery device as further taught by Genga et al. Such a modification would be advantageous because it provides indication that the proper connection between the two structures has been made (see Col. 14, lines 48-51 of Genga et al.). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA PARKER REDDINGTON whose telephone number is (571)270-3290. The examiner can normally be reached 7:30 AM to 4:30 PM Mon - Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA PARKER REDDINGTON/Examiner, Art Unit 3783                                                                                                                                                                                                        /EMILY L SCHMIDT/Primary Examiner, Art Unit 3783